Case 1:18-cr-20719-TLL-PTM ECF No. 476, PageID.2310 Filed 03/04/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
v.                                                          Case No. 18-CR-20719-3
                                                            Honorable Thomas L. Ludington
DEVITRI DESHAUNE SANTOS,                                    Magistrate Judge Patricia T. Morris

                  Defendant.
________________________________________/

     ORDER GRANTING DEFENDANT’S MOTION TO EXTEND TIME TO FILE
         OBJECTIONS TO THE MAGISTRATE JUDGE’S REPORT AND
                        RECOMMENDATION

       On July 25, 2019, Defendant Devitri Deshaune Santos pled guilty to one count of

conspiracy to possess with intent to distribute and to distribute cocaine in violation of 21 U.S.C.

841(a)(1) and (b)(1)(B)(ii). ECF No. 204. On November 8, 2019, he was sentenced to 160 months

imprisonment. ECF No. 299. Defendant is currently housed at Federal Correctional Institution,

Elkton (“FCI Elkton”) in Ohio.

       On September 21, 2020, Defendant filed a motion to vacate his sentence under 28 U.S.C.

§ 2255. ECF No. 422. The motion was referred to Magistrate Judge Patricia T. Morris, as were

subsequent motions related to it. ECF Nos. 429, 441, 448, 459. On February 9, 2021, Magistrate

Judge Morris entered her Report and Recommendation. ECF No. 469. The Report and

Recommendation stated that Defendant had 14 days to file objections. Id. at PageID.2287.

       On February 18, 2021, Defendant sent a letter seeking a 15-day extension with which to

“respond” to some unidentified filing. ECF No. 475. Due to mailing delays, the letter was not

docketed until March 2, 2021. Defendant explains that because of mailing delays at his facility,

“[i]nmates are not receiving personal or legal mail in a timely manner.” Id. at 2308. He also
Case 1:18-cr-20719-TLL-PTM ECF No. 476, PageID.2311 Filed 03/04/21 Page 2 of 2




explains that he needs additional time to access the law library given its limited availability during

the pandemic. Id.

        Under the circumstances, Defendant’s letter is best construed as a motion for an extension

of time to file objections to the Report and Recommendation. Based on the foregoing, Defendant

has demonstrated good cause for an extension.

        Accordingly, it is ORDERED that Defendant’s Motion for an Extension of Time to File

Objections to the Magistrate Judge’s Report and Recommendation, ECF No. 475, is GRANTED.

Defendant’s objections to the Report and Recommendation must be filed on or before March 19,

2021.

Dated: March 4, 2021                                                                     s/Thomas L. Ludington
                                                                                         THOMAS L. LUDINGTON
                                                                                         United States District Judge




                                                 PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was served
                         upon each attorney of record herein by electronic means and to Devitri
                         Deshaune Santos #57032-039, FCI ELKTON FEDERAL
                         CORRECTIONAL INSTITUTION, P.O. BOX 10, LISBON,
                         OH 44432 by first class U.S. mail on March 4, 2021.

                                                          s/Kelly Winslow
                                                          KELLY WINSLOW, Case Manager




                                                          -2-
